Allowability Notice
Statement of Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pending claims 1-5, 7-12 and 14-20 are allowed.
Following are the examiner's reasons for allowance: 
The prior art of Bae (2020/0045722) and Wang (2018/0227908) was demonstrated to have taught or suggested several of the features found in independent claims 1, 8 and 15. Claims 6, 7, 13, 14, 19 and 20 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. It was also noted that the prior art of Bae with Wang doesn’t disclose that the G-UCI instructs the device to send feedback or specifically indicate the transport format. (See previous office action mailed 12/22/2020).
 The prior art of record, either alone or in combination, fails to teach the following features, when taken in context of the entire claim, found in amended independent claim 1 and similarly for independent claims 8 and 15 as summarized below.
A terminal device determines a grant-free uplink (GUL) radio resource used for transmitting uplink data and has time units for sending grant-free control information (G-UCI). The G-UCI comprises UL transmission scheduling information. The G-UCI is also used to instruct the terminal device to send first feedback information for downlink transmission. The terminal then transmits in the GUL time unit the feedback information.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon whose telephone number is (571) 270-7795.  The examiner can normally be reached on Mon.-Fri. from 9:00-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM NEALON/Primary Examiner, Art Unit 2643